              Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 U.S. SPECIALTY INSURANCE
 COMPANY,
                                                   Case No.
          Plaintiff,

    v.                                             District Judge
 VILLAGE OF CHESTER and VILLAGE
 OF CHESTER BOARD OF TRUSTEES,
                                                   Magistrate Judge
          Defendants.


                                                   COMPLAINT FOR DECLARATORY
                                                   RELIEF




         For its Complaint against Defendants Village of Chester (the “Village”) and the Village of

Chester Board of Trustees (the “Village Board”) (collectively, the “Defendants” or the “Insureds”),

Plaintiff U.S. Specialty Insurance Company (“USSIC”) states the following.

                                      NATURE OF ACTION

         1.      This action involves an actual controversy that currently exists between USSIC and

Defendants for which USSIC seeks declaratory relief. The controversy concerns the action known

as BT Holdings, LLC v. Village of Chester, et al., Index No. 2015-001480, which was filed in the

Supreme Court of the State of New York, Orange County (the “Underlying Action”).

                                             PARTIES

         2.      USSIC is an insurance company duly organized and existing under the laws of the

State of Texas with its principal place of business located in Houston, Texas.
             Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 2 of 9




        3.      Upon information and belief, the Village is a municipal corporation duly organized

and existing under the laws of the State of New York with its principal place of business located

in Chester, New York.

        4.      Upon information and belief, the Village Board is a municipal government entity

duly organized and existing under the laws of the State of New York with its principal place of

business located in Chester, New York.



                                 JURISIDICTION AND VENUE

        5.      Jurisdiction is proper under 28 U.S.C. §1332(a)(1) since this is an action between

citizens of different states and the amount in controversy exceeds $75,000 exclusive of interest

and costs.

        6.      Jurisdiction is also proper under 28 U.S.C. §2201(a) because a case of actual

controversy exists in connection with the parties’ rights and obligations under a certain insurance

policy issued by USSIC and this Court has jurisdiction to declare the rights and legal obligations

of any interested party seeking relief.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because the

Defendants reside in New York and in this judicial district. Venue is also proper under 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events giving rise to the claim took place within this

District.
                                   FACTUAL ALLEGATIONS

                                            The Policy

        8.      USSIC issued insurance policy number CPKG80320246 to the Village (the

“Policy”) effective for the period from September 1, 2014 to September 1, 2015 (the “Policy

Period”). A copy of the Policy is attached hereto as “Exhibit 1.”

        9.      Subject to the Policy’s terms, conditions, limitations, exclusions, and


                                                 2
          Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 3 of 9




endorsements, the Policy provides coverage under the following coverage parts: (1) commercial

property; (2) commercial general liability; (3) public officials liability (the “POL Coverage Part”);

(4) law enforcement liability; (5) commercial inland marine; (6) commercial crime; (7)

commercial auto; (8) boiler and machinery; (9) commercial umbrella; (10) TRIA property; and

(11) TRIA casualty. (Ex. 1 at Declarations.)

       10.     Although the Policy contains several Coverage Parts, only the POL Coverage Part

is potentially applicable.

       11.     The POL Coverage Part states that USSIC “will pay on behalf of the insured all

‘loss’ resulting from ‘public officials wrongful act(s)’ but only with respect to ‘claims’ first made

against the insured during the ‘policy period’ or Extended Reporting Period. The ‘public officials

wrongful acts’ must occur within the ‘coverage territory.’” (Ex. 1 at POL Coverage Part § I(1).)

       12.     The Policy defines “Loss” to mean “any monetary amount which the insured(s)

are legally obligated to pay as a result of public official wrongful act(s),’ employment practice

wrongful act(s)’ or law enforcement wrongful act(s)’ covered by this Coverage Form and will

include but not be limited to judgments and settlements, but ‘loss’ will not include fines imposed

by law, or matters which may be deemed uninsurable under the law pursuant to which this

Coverage Form will be construed.” (Ex. 1 at Common Liability Definitions § 11.)

       13.     “Claim” is defined to mean “a written notice from any party that it is their intention

to hold an insured responsible for ‘loss’ resulting from a ‘public officials wrongful act’ covered

by this Coverage Form.” (Ex. 1 at POL Coverage Part § VII(1).)

       14.     “Public officials wrongful act” is defined as any actual or alleged (1) error or

omission, neglect, or breach of duty by the insured; (2) violation of civil rights protected under

21 USC 1981 et seq.; or (3) violation of any state civil rights law, which arises out of the discharge



                                                  3
           Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 4 of 9




of duties to you individually or collectively. (Ex. 1 at POL Coverage Part § VII(2).)

         15.   The POL Coverage part states that USSIC has “the right and duty to defend any

covered ‘suit’ against the insured seeking damages to which this insurance applies even if any of

the allegations of the ‘suit’ are groundless, false or fraudulent.” (Ex. 1 at POL Coverage Part §

I(2).)

         16.   USSIC is not obligated “to make any payment nor to defend any ‘suit’ in

connection with any ‘claim’ made against the insured . . . [f]or ‘loss’ or ‘claim(s)’ arising from: .

. . [l]iability assumed by the insured under any contract or agreement, unless the insured would

have been legally liable in the absence of such contract or agreement . . . .” (the “Assumption of

Liability Exclusion”). (Ex. 1 at POL Coverage Part § II(10)(e).)

                                      The Underlying Action

         18.   On or about November 10, 2014, BT Holdings, LLC (“BT Holdings”) filed a

verified notice of claim pursuant to GML § 50-e and CPLR 9802 in the Supreme Court of the

State of New York for Orange County (the “Notice of Claim”).

         19.   The Notice of Claim asserted that, on or about November 3, 2014, the Village took

illegal zoning actions against BT Holdings including failing to pass a special zoning classification

for the development.

         20.   BT Holdings further asserted in the Notice of Claim that, as a result of the Village’s

alleged actions, it was unable to develop a multi-family residential development on property

located within the Village, which resulted in $2.6 million in expenses.

         21.   The Notice of Claim stated that BT Holdings intended to commence a lawsuit

against the Village and the Village Board: (1) alleging that the Village’s alleged actions breached

a stipulation of settlement entered into between BT Holdings, the Village, the Town of Chester,



                                                 4
          Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 5 of 9




and the Town Board of the Town of Chester (the “Town Board”); and (2) seeking a declaration

that the zoning actions taken by the Village on November 3, 2014 were unlawful and void.

       22.     On March 3, 2015, BT Holdings filed the Underlying Action against the Village

and the Village Board. A copy of the complaint filed in the Underlying Action (the “Underlying

Complaint”) is attached hereto as “Exhibit 2.”

       23.     In the Underlying Action, BT Holdings asserts that its claims against the Village

and the Village Board arise out of those entities’ alleged breach of two stipulations of settlement

entered into between the Village and BT Holdings concerning a property owned by BT Holdings

and located in the Village. (Ex. 2 ¶ 1.)

       24.     The Underlying Complaint alleges that BT Holdings owned approximately 68.4

acres of property within the Village and the Town and that it planned to develop a multi-family

residential development on that property. (Ex. 2 ¶¶ 9-10.)

       25.     According to BT Holdings, after it approached the Village about the development,

the Village indicated that it would require BT Holdings to have the portion of the property located

in the Town annexed into the Village, and that the Village would create a new zoning

classification for the project. (Ex. 2 ¶ 16.)

       26.     The Underlying Complaint alleges that, on June 15, 2012, the Village commenced

a special proceeding against the Town Board in the Appellate Division of the Supreme Court of

New York, Second Department, Case No. 2012-0556, seeking to overturn the Town’s May 9,

2012 denial of BT Holdings’ petition for annexation, to which BT Holdings was later added as a

party (the “Special Proceeding”). (Ex. 2 ¶ 39.)

       27.     On July 9, 2012, the Village and the Village Board filed a co-petition, Case No.

4815-2012, against the Town Board under Article 78 in the Supreme Court of the State of New



                                                  5
          Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 6 of 9




York for Orange County in which they sought to annul the Town’s environmental findings (the

“Article 78 Action”). (Ex. 2 ¶ 40.)

       28.     The Underlying Complaint alleges that, in June 2013, BT Holdings, the Village

Board, and the Town Board settled the Special Proceeding and the Article 78 Action pursuant to

two stipulations of settlement (the “Stipulation” or “Stipulations”), which provided that BT

Holdings and the Village would reduce the size of the development project, and that construction

of the project would take place in the manner described in the final environmental impact

statement provided by BT Holdings and the Village’s environmental findings, both of which

contemplated rezoning the project as a necessary part of the project. (Ex. 2 ¶¶ 41-45.)

       29.     According to BT Holdings, despite the Stipulations, the Village Board opposed the

enactment of a new RM-N zoning classification for the property, and indicated that the project

could be built under existing zoning classifications, but the Village allegedly failed to issue any

zoning for the property. (Ex. 2 ¶¶ 49-59.)

       30.     The Underlying Complaint alleges that, as a result of the Village’s failure to pass

an RM-N zoning classification or issue any zoning for the property, BT Holdings was unable to

build the development in compliance with the Village’s findings and could not use the property

for any purpose. (Ex. 2 ¶¶ 60-61.)

       31.     BT Holdings asserted five causes of action in the Underlying Complaint filed in

the Underlying Action against the Village and the Village Board: (1) breach of the Stipulation

that resolved the Special Proceeding; (2) breach of the covenant of good faith and fair dealing

with respect to the Stipulation that resolved the Special Proceeding; (3) breach of the Stipulation

that resolved the Article 78 Action; (4) breach of the covenant of good faith and fair dealing with

respect to the Stipulation that resolved the Article 78 Action; and (5) unconstitutional taking in



                                                6
          Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 7 of 9




violation of 42 U.S.C. § 1983. (Ex. 2 ¶¶ 62-100.)

       32.     On March 17, 2015, the Village and Village Board removed the Underlying Action

to the United States District Court for the Southern District of New York.

       33.     On February 23, 2016, the United States District Court for the Southern District of

New York dismissed BT Holdings’ claim for unconstitutional taking because it was not ripe for

adjudication and remanded the remaining causes of action to the Supreme Court of the State of

New York, Orange County.

       34.     On January 30, 2018, the Clerk of the Supreme Court of the State of New York,

Orange County entered judgment against the Village and the Village Board in the sum of

$2,375,000, for the breach of contract and the breach of the implied covenant of good faith and

fair dealing claims that were sent to the jury following a jury trial, together with interest at the

rate of 9% per year from November 3, 2014 for an amount of interest bearing $680,485.87 and

costs and disbursements taxed by the Clerk in the amount of $2,116.82, for a total judgment in

the amount of $3,057,602.69.

 COUNT I – DECLARATORY JUDGMENT AS TO APPLICATION OF ASSUMPTION OF
                        LIABILITY EXCLUSION


       35.     USSIC hereby adopts by reference the allegations contained in paragraphs 1

through 34 of this Complaint.

       36.     An actual, present, and justiciable controversy exists concerning whether the

Policy’s Assumption of Liability Exclusion precludes coverage for the Underlying Action under

the Policy because the two remaining causes of action in the Underlying Action arise from liability

assumed by the Insureds under the Stipulations.

       37.     USSIC requests that the Court declare that there is no coverage for the Underlying



                                                  7
            Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 8 of 9




Action by virtue of the Assumption of Liability Exclusion and that, as a result, USSIC has no

obligation to continue to defend the Insureds in the Underlying Action or to indemnify the

Insureds with respect to any judgment or settlement entered in that matter.

       COUNT II – DECLARATORY JUDGMENT AS TO THE DEFINITION OF LOSS

       38.     USSIC hereby adopts by reference the allegations contained in paragraphs 1

through 37 of this Complaint.

       39.     An actual, present, and justiciable controversy exists concerning whether the

amounts recoverable for BT Holdings’ breach of contract and breach of the implied covenant of

good faith and fair dealings claims constitute “Loss” under the POL Coverage Part.

       40.     The “Loss” sought in the Underlying Action is uninsuarable.

       41.     Because the “Loss” sought in the Underlying Action is uninsurable, USSIC has no

obligation to obligation to continue to defend the Insureds in the Underlying Action or to

indemnify the Insureds with respect to any judgment or settlement entered in that matter.

                                    PRAYER FOR RELIEF

       WHEREFORE, USSIC prays that this Court enter an Order:

       1.      declaring that there is no coverage for the Underlying Action by virtue of the

               Assumption of Liability Exclusion;

       2.      declaring that the amounts sought for BT Holdings’ breach of contract and breach

               of the implied covenant of good faith and fair dealing do not constitute “Loss”

               under the POL Coverage Part;

       3.      declaring that USSIC has no obligation to continue to pay for the defense of the

               Underlying Action;




                                                8
     Case 7:19-cv-00467-NSR Document 1 Filed 01/16/19 Page 9 of 9




4.      declaring that USSIC has no obligation to indemnify Defendants with respect to

        any judgment or settlement entered in the Underlying Action; and

5.      awarding USSIC all other relief that the Court deems just and equitable.



                                         /s/Elan R. Kandel_______________________
                                         Elan R. Kandel (EK 8345)
                                         Sabrina Haurin (pro hac vice application
                                         forthcoming)
                                         Jolene Griffith (pro hac vice application
                                         forthcoming)
                                         BAILEY CAVALIERI LLC
                                         10 West Broad Street, Suite 2100
                                         Columbus, Ohio 43215-3422
                                         Telephone: (614) 229-3254
                                         Facsimile: (614) 221-0479
                                         ekandel@baileycav.com

                                         Counsel for Plaintiff U.S. Specialty Insurance
                                         Company




                                        9
